Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 2-15 (dated 07/27/2021) are pending.
Specification-Objections
The disclosure is objected to because claims 14-15 recite polypeptide and polynucleotide sequences; applicants’ have not provided a sequence listing with the instant application. Appropriate correction is required.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups’ 1-3: Claims 2-14 in part, drawn to a method of increasing the amount of glucose in a syrup produced by saccharifying a starch substrate comprising contacting the substrate with a glucoamylase … wherein said glucoamylase has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6, or …, wherein Group 1 corresponds to SEQ ID NO: 2, Group 2 corresponds to SEQ ID NO: 4 and Group 3 corresponds to SEQ ID NO: 6.
Groups’ 4-6: Claim 15 in part, drawn to a recombinant construct comprising a nucleotide sequence encoding a glucoamylase … wherein said nucleotide has at least 80% sequence identity to the nucleic acid sequence of SEQ ID NO: 1, SEQ 
The inventions listed as Groups’ 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-6; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or 
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
The inventions listed as Groups’ 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The proteins exhibiting glucoamylase activity, encoding polynucleotides and compositions comprising said glucoamylase and their method of use as claimed in Groups’ 1-3 do not share a corresponding special technical feature, because the prior art clearly teaches isolation and purification of polypeptides having glucoamylase activity of the instant application and a method of use that either anticipates or renders claims 2-13 obvious (see references WO 2008/080093 A2 … cited in ISA/210-ISR 237 dated 08/01/2020 and filed with the instant application). Therefore, the only shared technical feature of these claims, proteins exhibiting glucoamylase activity, encoding polynucleotides and compositions comprising said glucoamylase and their method of use, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. 
Searching more than one of Groups’ 1-6 would represent a burden on the Office for the following reasons. A search of any one of the products of Groups’ 1-6 (see requirement of sequence election below) would not encompass a search of any of the 
Election of Sequence
Groups’ 1-6 contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, polypeptide sequences with SEQ ID NOs: 2, 4 or 6 (in claim 14) have specific structure and activities; similarly polynucleotide sequences SEQ ID NOs: 1, 3 or 5 (in claim 16) have specific structure and activities. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
 Applicant is required under 35 U.S.C. 121 and 372 to elect up to 1 (one) polypeptide sequence (in claim 14) and one polynucleotide sequence (in claim 15) with the respective elected group for prosecution (from Groups’ 1-6) on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
MPEP 803.04 states: Nucleotide sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141et seq. It has been determined that 1(ONE) sequence constitutes a reasonable number for examination purposes under the present conditions. At present the huge number of submissions of claims directed to various sequences, such as nucleic acids or polypeptides, is so large that the election of sequence of this type is now deemed to be practically appropriate so as to not overwhelm the examination and search processes for such claims. Examination will be restricted to only the elected group and the elected amino acid /nucleotide sequence.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652